DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments, filed 11/01/2021, with respect to the rejection(s) of claim(s) 28-33 and 37-39 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Batchelor U.S. 2015/0126998, surrounding the embodiment encompassing Figure 5. Figure 5 contains the fourth embodiment of the invention (para 0022) and differs from the previous embodiments as the generator engages with the grasper (140), the loop (122), and the patch electrode (180).  Therefore, Claims 34, 36, and 40-42 are also rejected under Batchelor 2015 based on their dependencies to Claims 28 and 37.  See present action below for the rejection regarding these claims.
11/01/2021 have been fully considered but they are not persuasive. In regards to page 12 of the applicant’s remarks, it is noted that Batchelor 2015, specifically Fig. 5, fails to teach the new limitations in which in second state, a source terminal is coupled with a third terminal, and return terminal is coupled to a second terminal in which monopolar flux is supplied.  However, pointing to Figure 5, it is shown that the generator 160 makes connections with three different devices in the system (140, 122, and 180).  This establishes multiple terminals.  It is also noted that Batchelor mentions that monopolar flux being applied in one configuration/mode of the Figure 5 embodiment (para 0040).  Therefore, Batchelor 2015 is relied upon in the present action.
5.	Applicant’s arguments with respect to claim(s) 43-50 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 45, 49, 50, 51, and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
7.	Claim 45 recites the limitation "the second end effector of a bipolar" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be interpreted as “positioning the first end effector and the second end effector relative to a material”.  Proper correction is required.
8.	Claims 49 and 50 are rejected based on their dependencies to claim 45.
9.	Claim 50 recites the limitation "the non-tissue material" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be interpreted as “in contact with the material”.  Proper correction is required.
10.	Regarding Claims 51 and 54, the term “attempt to” is a subjective term which renders the claim indefinite. The term “attempt to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unknown as to whether attempt to indicates whether success of the desired effect is necessary.  Therefore, for examination purposes the claims will be interpreted as any presence of a trickle current.  See MPEP 2173.05(b).IV. Proper correction is required.

Claim Rejections - 35 USC § 102
11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(s) 28, 31, 33, 37-38, and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batchelor U.S. 2015/0126998 (herein referred to as “Batchelor 2015”).
13.	Regarding Claim 28, Batchelor 2015 teaches an electrosurgical flux supply unit (Fig. 5, ref num 160), comprising:
	a. a first terminal (Fig. 5, ref num 146) configured to be electrically coupled with a first electrode (Fig. 5, ref num 144) of a first bipolar electrosurgical instrument (Fig. 5, ref num 140) operably coupled to the electrosurgical flux supply unit (as shown in Fig. 5, ref num 160 is connected with the instrument ref num 140/144)
	b. a second terminal  (Fig. 5, ref num 142A) configured to be electrically coupled with a second electrode (Fig. 5, ref num 142; as shown they are electrically connected via the electrosurgical flux supply unit, ref num 160) of the first bipolar electrosurgical instrument (Fig. 5, ref num 140)
	c. a third terminal (Fig. 5, ref num 182) configured to be electrically coupled with a third electrode (fig. 5, ref num 180) of a second electrosurgical instrument operably coupled to the electrosurgical flux supply unit (second instrument is the entirety of ref num 180/182; is coupled with ref num 160 when 212 and 182 are engaged, para 0038);
	d. an electrosurgical flux source terminal (Fig. 5, ref num 162)
	e. an electrosurgical flux return terminal (Fig. 5, ref num 164); and
	f. an electrical switching mechanism (Fig. 5, ref num 210/212) selectively configurable between a first state and a second state (para 0038 “switch 210 is in a first position…when switch 210 is placed in a second position”), wherein:

		f.2 in the second state the electrosurgical flux source terminal is electrically coupled with the third terminal (source 162 is coupled with third terminal 182, para 0040 “terminal 212 contacts the terminal 182 of the patch electrode 180” and as shown would then connect to 162, see Fig. 5) and the electrosurgical flux return terminal is electrically coupled with the second terminal (return 164 is coupled to second terminal 142A, as shown in Fig. 5; para 0040 “jaw 142 of the grasper 140 is attached to…output 164 of the energy source 160 via conductive line 142a”)
	g. wherein the electrosurgical flux supply unit (Fig. 5, ref num 160) is configured to:
		g.1 in the first state, supply bipolar electrosurgical flux to flow between the electrosurgical flux source terminal and the electrosurgical flux return terminal (para 0040 “when switch 210 is moved to  a second position at which the terminal 212 contacts terminal 146 of jaw 144, the grasper functions a s bipolar grasper”); and
		g.2 in the second state, supply monopolar electrosurgical flux to flow between the electrosurgical flux source terminal and the electrosurgical flux return 

14.	Regarding Claim 31, Batchelor 2015 teaches the second electrosurgical instrument comprises a monopolar electrosurgical instrument (para 0040 “the grasper 140 and the patch electrode 180 function as a monopolar system”).

15.	Regarding Claim 33, Batchelor 2015 teaches in the second state, the electrosurgical flux supply unit is configured to flow at least a portion of the supplied monopolar electrosurgical flux from the third terminal to the third electrode, from the third electrode to the second electrode, and from the second electrode to the second terminal (para 0040 “in a third position at which the terminal 212 contacts the terminal 182 of the patch electrode 180, the grasper 140 and the patch electrode 180 function as a monopolar system by which energy can be applied to the tissue through the jaw 142 of the grasper 140, with the energy being received at the patch electrode 180”, see Fig. 5 how the energy would flow from ref num 180 to 142).

16.	Regarding Claim 37, Batchelor 2015 teaches an electrosurgical system (Fig. 5), comprising:
	a. an electrosurgical flux supply unit (Fig. 5, ref num 160);
	b. a first electrosurgical instrument (fig. 5, ref num 140) electrically coupled to the electrosurgical flux supply unit  (Fig. 5, ref num 160 and 140 coupled together) and 
	c. a second electrosurgical instrument (Fig. 5, ref num 180/182 as a whole) electrically coupled to the electrosurgical flux supply unit (Fig. 5, see coupled to ref num 160) and comprising a third electrode (Fig. 5, ref num 180);
	d. wherein the electrosurgical flux supply unit (Fig. 5, ref num 160) is configured to:
		d.1 in a first state supply bipolar electrosurgical flux to flow between the first electrode and the second electrode (para 0040 “switch 210 is moved to a second position at which the terminal 212 contacts terminal 146 of jaw 144, the grasper function as a bipolar grasper”), and
		d.2 in a second state, supply monopolar electrosurgical flux to flow between the third electrode and the second electrode (para 0040 “the grasper 140 and the patch electrode 180 function as a monopolar system by which energy can be applied to the tissue through the jaw 142 of the grasper”).

17.	Regarding Claim 38, Batchelor 2015 teaches the third electrode (Fig. 5, ref num 180) is configured to perform one or more of a spray procedure, a blend procedure, or a fulguration procedure (as electrode 180 would be essential in the operation of the monopolar flux to flow, see para 0037, then it would be performing the ablation/fulguration procedure, para 0033, 0037).

.

19.	Claim(s) 43-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batchelor 2018/0206905 (earliest filing date: 09/25/2015; herein referred to as “Batchelor 2018”).
20.	Regarding Claim 43, Batchelor 2018 teaches a method, comprising:
	a. Setting a first electrode of a first end effector of a monopolar electrosurgical instrument at a first electrical potential (para 0106 “by manipulating the switch…electrode 9, electrode 10 and the corresponding cables may cooperate to complete a first monopolar electrical circuit so that the device is operable as a first monopolar device”, i.e. electrode 9 is the first electrode of a first end effector, see Fig. 1),
	b. Setting a second electrode of a second end effector of a bipolar electrosurgical instrument at a second electrical potential (para 0106 “the switch 4 may be manipulated so that the generator 5, electrode 10, the electrode 8, and the corresponding cables may cooperate to complete a second bipolar electrical circuit so that the device is 
	c. supplying a monopolar electrosurgical flux to flow between the first electrode and the second electrode (para 0106 “para 0106 “by manipulating the switch…electrode 9, electrode 10 and the corresponding cables may cooperate to complete a first monopolar electrical circuit so that the device is operable as a first monopolar device”).

21.	Regarding Claim 44, Batchelor 2018 teaches sensing for a current flowing between the second electrode and the first electrode (as the first and second electrode are working together to supply the proper energy, see para 0106, then a current would be sensed between them; para 0112 “electrode 9…in the RF circuit so that it can have high current density”).

22.	Regarding Claim 45, Batchelor 2018 teaches positioning the first end effector and the second end effector relative to a material (para 0110, explains who the first and second end effectors that contain the first and second electrodes are to perform tissue sealing, coagulation, or cutting, therefore, they are placed relative to a material) and determining if the second electrode is in contact with the material based on whether current is sensed flowing between the first electrode and the second electrode (para 0110 “when connected to the surgical RF energy generator 5 through the switch 4, the electrode 9 may be used as a cutting blade and the electrode 10 may be used as a return current pad in the RF circuit”).

Claim Rejections - 35 USC § 103
23.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
24.	Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelor 2015 and in view of Hooven U.S. 6,113,596 (herein referred to as “Hooven”).
25.	Regarding Claim 34, Batchelor 2015 fails to teach the second electrosurgical instrument comprises a second bipolar electrosurgical instrument.
	Hooven teaches a combination monopolar-bipolar electrosurgical instrument system, in which there are two separate instruments, both with monopolar and bipolar capabilities connected to a generator (See Fig. 11).  The monopolar input cable contains three pin connectors in which connects the active output with the control and current output (Fig. 11).  This is a third terminal, in which monopolar energy is supplied through (Col. 11 lines 24-36).  It is known in the art that there are situations in which a procedure benefits from using both monopolar and bipolar electrosurgical instruments (Col. 1 lines 55-58).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor 2015 and included the combination system as taught in Hooven to provide the advantages of both the monopolar and bipolar energy being applied to the targeted area.

26.	Regarding Claim 36, Batchelor 2015 teaches in the second state, the electrosurgical flux supply unit is configured to flow at least a portion of the supplied monopolar electrosurgical flux from the third terminal to the third electrode, from the . 
	
27.	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Batchelor 2015 and in view of Knowlton U.S. 2004/0206365 (herein referred to as “Knowlton”).
28.	Regarding Claim 39, Batchelor 2015 fails to teach the second electrode has a surface area that is relatively larger than a surface area of the third electrode.
	Knowlton teaches a device that contains an energy delivery mechanism, such that the ground electrode, or third electrode, has a smaller surface area than the RF electrode, or second electrode para 0155 “the surface area of ground pad 19 is small enough relative to both the patient and/or RF electrode 18…RF electrode 18 has a large enough surface area”).  It would have been an obvious matter of design choice to *, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  This allows for sufficient current flow to the target site (para 0155).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor 2015 and altered the size of the electrodes to allow for sufficient current flow.

29.	Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelor 2015 and in view of Odom U.S. 2008/0039836 (herein referred to as “Odom”).
30.	Regarding Claim 40, Batchelor 2015 teaches the third electrode of the second electrosurgical instrument (Fig. 5, ref num 180) and a second electrode of the first electrosurgical instrument (Fig. 5. ref num 142), but fails to teach a sensor configured to sense a resistance between these electrodes based in part on sensing the monopolar electrosurgical flux flowing between the third electrode and the second electrode.
	However, Odom teaches an electrosurgical system which includes sensors to determine the gap distance, or resistance, between jaw members/electrodes (para 0007, 0009, 0021).  The generator output is adjusted based on the function of the distance between the jaws (para 0009).  Odom also teaches that the system may be adapted for both monopolar and bipolar systems and uses (para 0020).  Since the use of the system can be switch from monopolar to bipolar, it is reasonable to assume that each of the electrodes could be used for monopolar or bipolar purposes (para 0020).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor 2015 and included a sensor that measured the gap distance or resistance between the electrodes in the system in order to adjust the energy applied to the instrument.

31.	Regarding Claim 41, Batchelor 2015 fails to teach the electrosurgical flux supply unit is further configured to adjust a voltage of the supplied monopolar electrosurgical flux based on the resistance sense by the sensor.


32.	Regarding Claim 42, Batchelor 2015 fails to teach comprising a feedback mechanism configured output feedback prompting a user to adjust a voltage of the supplied monopolar electrosurgical flux based on the resistance.
However, Odom teaches a feedback mechanism (para 0021, 0030) configured to output feedback (para 0030) prompting a user to adjust the first and second electrical potentials based on the resistance (the sensors read on the resistance of the electrodes, para 0007, 0009, 0021, 0030; you can then adjust the various energy outputs, such as the DC and/or RF energy outputs, based on this feedback, para 0030).  .

33.	Claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelor 2018 and in view of Odom U.S. 2008/0039836 (herein referred to as “Odom”).
34.	Regarding Claim 46, Batchelor 2018 fails to teach on condition of sensing a current flowing between the first electrode and the second electrode, determining a distance between the first electrode and the second electrode based on a magnitude of the sensed current.
	Odom teaches determining a distance between the first electrode and the second electrode based on the current (para 0030, “a plurality of sensors measuring a variety of tissue and energy properties (e.g., tissue impedance, tissue temperature, output current and/or voltage, gap distance, etc.)”, it is also noted that the magnitude of the current is adjusted, therefore, the magnitude of the current would be known). Odom also teaches that the system may be adapted for both monopolar and bipolar systems and uses (para 0020).  Since the use of the system can be switched from monopolar to bipolar, it is reasonable to assume that each of the electrodes could be used for monopolar or bipolar purposes (para 0020).  Therefore, it would have been obvious to one of ordinary 

35.	Regarding Claim 47, Batchelor 2018 fails to teach on condition of sensing a current flowing between the first and second electrode, adjusting an amount of the monopolar electrosurgical flux supplied based on a magnitude of the sensed current.
Odom teaches adjusting the amount of the electrical flux supplied based on the current (para 0009 “The microprocessor is further adapted to communicate with the at least one sensor in real time to adjust output level of the electrosurgical generator as a function of the measured gap distance during the sealing process”). Odom also teaches that the system may be adapted for both monopolar and bipolar systems and uses (para 0020).  Since the use of the system can be switch from monopolar to bipolar, it is reasonable to assume that each of the electrodes could be used for monopolar or bipolar purposes (para 0020).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor 2018 and included a sensor that measured the gap distance or resistance between the electrodes in the system in order to adjust the energy applied to the instrument.

36.	Regarding Claim 48, Batchelor 2018 fails to teach on condition of sensing a current flowing between the first electrode and the second electrode, outputting 
Odom teaches outputting feedback to indicate to a user to adjust at least one of the first and second electrical potentials based on the current (the sensors read on the resistance of the electrodes, para 0007, 0009, 0021, 0030; you can then adjust the various energy outputs, such as the DC and/or RF energy outputs, based on this feedback, para 0030 the sensors read on the resistance of the electrodes, para 0007, 0009, 0021, 0030; you can then adjust the various energy outputs, such as the DC and/or RF energy outputs, based on this feedback, para 0030). The feedback mechanism allows the user to know how to adjust the energy being applied to the instrument based on the resistance reading (para 0030).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor 2018 and included a feedback mechanism in order to properly adjust the energy provided to the instrument to avoid uncontrollable ruptures to the targeted area (para 0042-0043).

37.	Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Batchelor 2018 and in view of Leung U.S. 2014/0128861 (herein referred to as “Leung”).
38.	Regarding Claim 49, Batchelor 2018 fails to teach generating error feedback on condition of determining that the second electrode is not in contact with the material.
However, Leung teaches generating error feedback (para 0103 “treatment protocols may be adjusted based on an error signal received by a control module”) upon determining that the second electrode is not within proximity to the first electrode (para .

39.	Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Batchelor 2018 and in view of Leung and Shimizu U.S. 2016/0074093 (herein referred to as “Shimizu”).
40.	Regarding Claim 50, Batchelor 2018 teaches fails to teach setting the first electrode at a neutral electrical potential on condition of determining that the second electrode is not in contact with the non-tissue material.
Leung teaches generating error feedback (para 0103 “treatment protocols may be adjusted based on an error signal received by a control module”) upon determining that the second electrode is not within proximity to the first electrode (para 0103 “feedback, may be used to assist a user to position the introducer or probe assemblies…placing electrodes 192 in the disc such that the distance between electrodes” is at a set distance, i.e. not in contact with the desired material).  The feedback aids in adjusting the treatment, therefore, it would be crucial to have an error signal in order to make the necessary modifications (para 0103).  Therefore, it would 
Shimizu teaches when the first detecting section of the system does not detect the first neutral electrode, the first control section and second control section disable supply of the current to the section, allowing it to remain in the neutral state (para 0007).  The disabling of the current, ceases the treatment in that area until the electrodes can be adjusted so that it is applying current to the targeted tissue (para 0022).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Batchelor 2018 and Leung in order to have the electrode neutralized until the distance was adjusted for the purpose of the treatment.

41.	Claims 51 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelor 2015 and in view of Takahashi U.S. 2005/0187539 (herein referred to as “Takahashi”).
Regarding Claim 51, Batchelor 2015 fails to teach the electrosurgical flux supply unit is configured to, in the second state:
	a. prior to the supply of monopolar electrosurgical flux, attempt to flow a trickle current between the third terminal and the second terminal, and
	b. condition the supply of the monopolar electrosurgical flux between the third terminal and the second terminal based on whether the trickle current is able to flow between the third terminal and the second terminal.


42.	Regarding Claim 54, Batchelor 2015 fails to teach the electrosurgical flux supply unit is configured to, in the second state:
	a. prior to the supply of monopolar electrosurgical flux, attempt to flow a trickle current between the third terminal and the second terminal, and

	However, Takahashi teaches a treatment system (Fig. 2) in which a monopolar instrument (Fig. 2, ref num 6) and a bipolar instrument (Fig. 2, ref num 7) are selectively engaged with the system (Fig. 2, ref num 1).  This system includes an instrument detection unit (ref num 24) that operates by detecting whether the connector (ref num 25) is engaged with a monopolar or bipolar instrument (para 0028, 0040-0041).  Once the instrument detection unit properly identifies the instrument connected and transmits the data, the control unit then adjusts the type of energy output that is delivery (para 0028, 0040-0043).  This indicates that a current is used to identify the relationship between two separate terminals (ref num 25 and the terminal directly associated with the instrument that connects the instrument to the system, Fig. 2).  This identification then conditions the supply of energy, such as monopolar energy, that is delivered through these terminals and to the device (para 0028, 0040-0043).  This detection unit/current is useful in output the proper energy to the instrument and system in order to properly treat the target area (para 0028).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor 2015 and included a detection unit/current in order to properly identify the connection of the various terminals in order to properly adjust the output energy to treat the tissue effectively.

53 is rejected under 35 U.S.C. 103 as being unpatentable over Batchelor 2015 and in view of Batchelor 2018.
44.	Regarding Claim 53, Batchelor 2015 teaches the first electrosurgical instrument is a first bipolar surgical instrument (para 0040 “switch 210 is moved to a second position at which the terminal 212 contacts terminal 146 of jaw 144, the grasper function as a bipolar grasper”).
	Batchelor 2015 fails to teach the second electrosurgical instrument is a second bipolar surgical instrument.
	Batchelor 2018 teaches a system in which contains a first electrosurgical instrument and a second electrosurgical instrument, both of which are bipolar instruments in which can be switched from monopolar to bipolar functions (para 0106).  The switching between monopolar and bipolar functions allows for manipulation of the treatment in order to treat the target area properly (para 0106).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second instrument be configured to operate under both monopolar and bipolar functions to suit the desired treatment of the target area.

Conclusion
45.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

46.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794